On Petition to Rehear
We have been presented with a courteous, dignified and forceful petition to rehear herein on behalf of Barton and others. These petitioners were the plaintiffs in the original lawsuit and secured a consent judgment against Jones which he bankrupted within approximately 30 days after the judgment was rendered. It was then on petition • that the Circuit Judge found Jones guilty of criminal contempt, etc., as shown by our original opinion. Mr. Justice Tomlinson in matters presented to him granted a writ and the case was argued before us. We in the original opinion held that this did not amount to a criminal contempt. We, though, in our discretion assessed Jones with the costs.
The petition now presented by Barton, et ah, argues that we were in error in not holding Jones guilty of criminal contempt and respectfully and forcefully prays that we set our judgment aside and allow Barton and others to again argue this matter before us because no brief and assignments of error was filed in our Court up until the day the matter was presented and that as a *592result thereof Barton and others did not have a chance to file a reply brief. We considered this matter in conference, and in our discussion several times, and consider that a very able argument was made on behalf of Barton and others in our Court even though no brief was filed. It was our unanimous opinion after considerable deliberation, and it still is, that under the factual situation presented in this record there was no criminal contempt. We have again very carefully read and re-read the petition to rehear and the authorities cited therein and still are constrained to hold to our original opinion that this did not amount to a criminal contempt under the circumstances as presented. The result is that the petition to rehear must be overruled.